| ised Hews feune
sont Titviat of TeMas
ribey

Ronald Wayne Weddle

361 Blue Lake Ct. ; 4. ‘are
Huffman, Texas 77336 JUL 45 REC'D

David J. Bradley, Clerk of Court

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

case No. :

 

Ronald Wayne Weddle, )
Plaintiff, )
Vs. — COMPLAINT
)
)
)
)
)

.

TRIP ADVISOR, Inc.
Stephen Kaufer

Defendants,

 

Plaintiff Ronald Wayne Weddle brings forth the following causes of action and alleges the
following: ,

1. Plaintiff is an individual and a resident of. Huffman, Texas.

2. Defendants are a corporation and at the time of this complaint, a resident of Needham, MA,
USA, with 37 locations though out the world.

3. From January 2019 until the end of March of 2019, Plaintiff would receive a robocail from the
Defendants nearly every day.

4, Every phone call from the Defendants would start out: “This is Brandie, a Trip Advisor’, and then
hang up. °

5. On or about March 21, 2019, Plaintiff called the number back and a male answered the phone.

6. The male who answered the phone stated: “Hello, This is Joe with Trip Advisor, how may | help
you”. .

7. The Plaintiff stated: “Hello Joe, | keep getting phone calls from this company and the caller

. keeps hanging up”. The Plaintiff asked Joe what his last name was and Joe hung up.

8. Plaintiff then sent a certified letter to the Defendant, Mr. Stephen Kaufer, (President & CEO of
Trip Advisor), in order to rectify the problem with out have to go to court.

9. Plaintiffs letter was sent on April 2, 2019 and the Defendant received the letter on April 5, 2019.

10. Plaintiff received an email from Defendants (help@tripadvisorsupport.com) on April 14, 2019 at
02:52 AM CDT, in which Plaintiff has a copy of the email sent.
11. Plaintiff received another email from Defendants (help @tripadvisorsupport.com) on April 14,
2019 at 09:53 AM CDT and signed Phercival A. TripAdvisor Support Team, in which Plaintiff has a
copy of the email sent.

12. Defendants asked for the phone numbers calling Plaintiffs cell number, Plaintiff emailed the
numbers along with a copy of the Plaintiffs National No call list Registry back to the Defendants
on or about April 16, 2019.

13. Defendants have yet to deny or confirm the Plaintiffs allegations of the robocalls made to his
cell phone.

14. Defendants did however stop the robocalls to Plaintiffs cell phone after the Defendants received
the first letter from the Plaintiff.

15. Plaintiff started receiving emails for solicitation of services after the second email from the
Defendants. Plaintiff has copies of the emails.

COUNT 1 —- VIOLATION

Defendants knowingly violated the law set out by The United States Congress by using robocalls
which are governed under the Telephone Consumer Protection Act (“TCPA”) which makes it Illegal to
solicit sales to cellular devices, via call of text message...

47 U.S.C. 227(b)(1)(A)(iii) states that:

It shall be unlawful for any person within the United States, or any person
outside the United States if the recipient is within the United States... to
make any call (other than a call made for emergency purposes of made with
the prior express consent of the called party) using any automatic telephone
dialing system or an artificial or prerecorded voice... to any telephone
number assigned to a paging service, cellular telephone service, specialized
mobile radio service, or other radio common carrier service, or any service
for which the called party is charged for the call, unless such call is made
solely to collect a debt owed to or guaranteed by the United States.

The Telephone Consumer Protection Act does not specifically mention emails under 47
U.S.C. 227(b)(1)(A)(iii), however the Plaintiff is asking that this Honorable Court to consider
the emails to be in the same category as a text message in that the Defendants not only stopped
the robocalls to the plaintiff after receiving the Plaintiffs first letter, but then proceeded to fill the
Plaintiffs inbox with solicitation of services.
COUNT 2 —- NEGLIGNCE

The Defendants should be aware of the Telephone Consumer Protection Act and yet the
Defendants are still using robocalls in everyday business operations. Then to try and go around the
robocalls the Defendants start filling the inbox of the Plaintiffs emails in which the Plaintiff has copies of
said emails in a show of defiance for the law put forth by the United States Congress. The law also
provides a fine for such negligence.

47 U.S.C. 227(b)(3) provides as follows:

A person or entity may, if otherwise permitted by the laws of rules of court of
a State, bring in an appropriate court of that State... an action based on a
violation of this subsection or the regulations prescribed under this
subsection to enjoin such violation, and action to recover for actual monetary
loss from such a violation, or to receive $500 in damages for each such
violation, whichever is greater, or both such actions...

.. lf the court finds that the defendant willfully or knowingly violated this
subsection or the regulations prescribed under this subsection, the court
may, in its discretion, increase the amount of the award to an amount equal
to not more than 3 times the amount available under subparagraph (B) of
this paragraph.

In a House Committee hearing on robocails, lawmakers on both sides of the aisle found common
ground in their disgust over the current state of affairs.

Patrick Halley of USTelecom, a trade group that represents scores of phone companies, suggested
punishment beyond civil enforcement efforts currently in place. The fines are not working as a deterrent.
Not only has the robocall volume increased significantly, but the amounts collected through fines are
appallingly small. Though the FCC has issued over $208 million in fines since 2015, it collected just
$6,790, or 0.003% of the total.

DAMAGES

WHEREFORE, Plaintiff ask this Honorable Court to award damages in the amount of $10,000,000.00
together with Court cost.

Dated this day of _ July 12, 2019 .

Signature of Plaintiff : Goreabll Jayne Loeb h

Printed Name of Plaintiff: Ronald Wayne Weddle
